United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3677
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Russell Petersen,                        * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: April 19, 1999
                                Filed: April 21, 1999
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BRIGHT, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Russell Petersen pleaded guilty to receiving child pornography, in violation of
18 U.S.C. § 2252(a)(2), and the district court1 sentenced him to 15 months
imprisonment and 3 years supervised release. Petersen appeals. Counsel has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967). We affirm.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       In the Anders brief, counsel argues the court should have granted Petersen’s
motion for a downward departure based on diminished capacity under U.S. Sentencing
Guidelines Manual 5K2.13, p.s. (1997). However, because there is no indication in the
record that the district court believed it lacked authority to depart on this basis, the
court’s discretionary decision to deny Petersen’s motion is unreviewable. See United
States v. Field, 110 F.3d 587, 591 (8th Cir. 1997).

      After reviewing the entire record, we find no nonfrivolous issues. See Penson
v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-